Lanzinger, J.,
concurring.
{¶ 21} I agree that summary judgment was properly granted because there was no evidence of “an explicit threat of inflicting imminent and serious physical harm” to a “clearly identifiable” potential victim. R.C. 2305.51(B). This notice requirement is a crucial element in a suit against a mental-health institution for injury to a patient by another patient, as the institution faces liability for damages “only if’ a threat was communicated to it beforehand.
{¶ 22} R.C. 2305.51(B) does not conflict with R.C. 5122.29(B)(2), the Patient’s Bill of Rights, as Campbell calls it, for the mental-health institution is charged with providing “reasonable protection” to its patients. (Emphasis added.) An *380institution that has notice of an explicit threat may be held liable in a civil action for damages for one patient’s assault and battery of another patient if it has not furnished that reasonable protection. Certainly, if a threat is made against a patient and that threat is communicated to a hospital employee who fails to take steps to keep the threatened patient safe, the institution may be liable.
{¶ 23} The civil-rights exclusion found in R.C. 2305.51(E) does not override the need for notice of a threat to an identifiable patient. For even if “reasonable protection” against physical harm were determined to be a civil right, it is the fact of notice that calls reasonableness into account.
{¶ 24} Because I agree that the statutes on which appellant relies do not impose on mental-health institutions an absolute duty to protect patients from harm caused by third parties, I respectfully concur.